PER CURIAM.
Kyle Lee Chunn appeals from findings that he violated his probation in multiple ways (including serious new law violations), arguing that no condition one violation was proven or found, and that we should vacate the life sentence and remand for resentencing. The State properly concedes that the judgment needs to be corrected to reflect that the trial court did not find a condition one violation. No other relief is warranted, however, and we affirm in all other respects.
AFFIRMED; REMANDED FOR CORRECTION OF JUDGMENT.
TORPY, C.J., SAWAYA and LAWSON, JJ., concur.